Appeal from a decision of the Workmen’s Compensation Board. Claimant’s husband was employed as a neon sign worker and on May 2, 1951 he fell from a ladder. He was sent to a hospital where he remained two days for treatment. The diagnosis was traumatic myositis of the left lumbar region and of the back of the neck. *618On June 24 he was readmitted to the hospital for a rectal condition. The history of this condition given at the hospital was that he had intermittent diarrhea for a year, bloody stools, and that he had undergone a loss of 30 pounds in weight in the previous few months. The diagnosis was adenocarcinoma of the rectum. Operative exploration showed extensive spread of this disease and he died August 17. There is medical opinion of association between the fall and the development of the carcinoma; but there is other medical opinion that the disease was not and could not have been adversely affected by a fall of the kind described, or by the trauma resulting from such a fall. The board’s decision on an issue of fact of this sort is final if there is substantial evidence to support it and we are of opinion that such supporting evidence in this case is substantial. Decision affirmed, without costs. Foster, P. J., Bergan, Coon and Gibson, JJ., concur.